JUSTICE McCULLOUGH, dissenting: I do not agree that Jilg’s intoxication was necessarily a proximate cause of the accident. The findings by the jury that Jilg was intoxicated and the Oasis not liable in damages are not necessarily inconsistent. Intoxication alone is not proximate cause. I strenuously disagree with the majority statement: “No evidence indicated any other explanation of the collision other than that plaintiff was inattentive. Given the fact that Jilg was intoxicated at this time, any explanation of the occurrence which does not include Jilg’s impairment from intoxication as a proximate cause of the collision defies reason. The causal relationship between the intoxication and the collision was proved as a matter of law.” 223 Ill. App. 3d at 223. The violation of a State law relating to drinking, in itself, is not proof that the violation was the cause of the accident. Finding Jilg liable for damages on the negligence issue is not determinative of the Oasis’ liability. The jury was instructed as to negligence: “The plaintiffs claim that they were injured and sustained damage, and that the defendant was negligent in one or more of the following respects: a. Failing to yield the right-of-way upon entering Illinois Route 267; and b. Driving while under the influence of intoxicating liquor.” The jury was further informed that the plaintiff had to prove: “First, *** Dorothy Jilg, acted or failed to act in one of the ways claimed by the plaintiff as stated to you in these instructions and *** was negligent.” The jury returned a general verdict of negligence and was not asked to specify whether the plaintiff proved either or both of the alternative grounds for that finding. The special interrogatory only asked the jury whether defendant was under the influence. The jury could have concluded that while Jilg was intoxicated (and that the tavern sold her the liquor and caused the intoxication), the proximate cause of the accident was Jilg’s failure to yield the right-of-way irrespective of the intoxication. Because the jury did not explicitly find that Jilg’s intoxication was at least one cause of the accident or was a necessary or mandatory inference required by the evidence, the jury could have determined the injury was not caused “by the intoxication” of Jilg based upon the instructions given as applied to the evidence presented.